Title: To Benjamin Franklin from Francis Coffyn, 9 January 1783
From: Coffyn, Francis
To: Franklin, Benjamin


MonsieurDunkerque ce 9 Janvr 1783.
J’ai l’honneur de vous ecrire la presente laquelle vous Sera remise par le Sieur Thomas Connoly Americain Lequel a eu le malheur d’Etre pris dans le navire Le Blear Mc Clanaghan a Son Passage de L’orient a Philadelphie par un corsaire de Guernsey auquel endroit il a été conduit prisonnier. Il a trouvé le moyen de S’echaper & de Se rendre ici, & Comme il s’est trouvé dans le cas d’avoir besoin de quelques Secours, Je lui ai payé pour le Compte de votre Excellence une somme de £96. contre son double récépicé pour l’aider a payer les frais de sa route.
J’ai l’honneur d’etre tres respectueusement Monsieur Votre tres humble & tres obéissant Serviteur
F. Coffyn
 
Addressed: A Son / Excellence Monsieur Bin. Franklin / Ministre plenipotentiare des Etats unis de / L’amerique Septentrionale a la cour de france / a Passi pres Paris
Notation: Coffyn Dunkerque 9 Janv 1783
Endorsed: give 5 Louis to this Gentleman taking his Notes &c with Directions to go via Orleans
